F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            January 30, 2006
                             FOR THE TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                              Clerk of Court

    TOMAS L.A. CROWLEY,

               Plaintiff-Appellant

                                                         No. 05-3078
     v.                                           (D.C. No. 04-CV-2078-GTV)
                                                            (D. Kan.)
    CITY OF BURLINGAME, KANSAS

               Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before McCONNELL, ANDERSON, and BALDOCK, Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

          Plaintiff Tomas L.A. Crowley appeals from the district court’s

memorandum and order granting summary judgment in favor of defendant City of


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Burlingame, Kansas on his claims pursuant to 42 U.S.C. § 1983 for alleged

violation of his due process rights and breach of an implied contract under Kansas

law. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      The undisputed relevant facts are set forth in detail in Crowley v. City of

Burlingame, 352 F. Supp. 2d 1176 (D. Kan. 2005). Briefly, Crowley was

employed by the City as a police officer from July 18, 2002, until March 13,

2003, when he was fired by the unanimous vote of City Council.

      We review the district court’s grant of summary judgment de novo, viewing

the evidence and drawing the reasonable inferences therefrom in the light most

favorable to the nonmoving party. Gossett v. Okla. ex rel. Bd. of Regents for

Langston Univ., 245 F.3d 1172, 1175 (10th Cir. 2001). Summary judgment is

appropriate if there are no genuine issues of material fact and the moving party is

entitled to judgment as a matter of law. Id. at 1175.

      After reviewing the record, we conclude that the district court correctly

identified the elements for a due process claim concerning the alleged violation of

Crowley’s property and liberty interests, as well as for breach of an implied

contract. The court then correctly applied the law to the undisputed, material

facts. As such, the judgment is AFFIRMED.

                                                    Entered for the Court


                                                    Stephen H. Anderson

                                         -2-
      Circuit Judge




-3-